Exhibit 10.3

AMENDMENT TO SEVERANCE AGREEMENT

This Amendment to Severance Agreement (this “Amendment”) is made effective as of
June 27, 2014, by and between Tessera Technologies, Inc., a Delaware corporation
(the “Company”), and John Thode (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Severance
Agreement dated as of February 7, 2013 (the “Existing Agreement”); and

WHEREAS, the Company and Executive desire to amend the Existing Agreement on the
terms and conditions set forth herein.

The parties agree as follows:

1. Amendment to Definition of Good Reason. The Company acknowledges that, based
on certain events, Executive has “Good Reason” under the Existing Agreement. The
parties are continuing to work together in order to find a continuing role for
Executive with the Company. In order to give the parties additional time to come
to a mutually agreeable resolution, the Company hereby agrees to extend the time
period during which Executive may provide written notice to the Company of his
intent to resign for Good Reason under the Existing Agreement through the
earlier of (a) October 31, 2014, or (b) the date of Executive’s Separation from
Service. In the event that the Company does not cure such Good Reason within
thirty (30) days of such written notice from Executive, or the Company provides
Executive with written notice that no cure is possible, Executive may then
resign for Good Reason, which resignation must occur no later than December 31,
2014. Nothing in this paragraph shall prevent the Company from terminating
Executive’s employment with or without Cause under the Existing Agreement.

2. Amendment to Payment Timing. The lead in sentence of Section 2(a) of the
Existing Agreement is hereby amended to read as follows:

“(a) If Executive has a Separation from Service as a result of Executive’s
discharge by the Company without Cause or by reason of Executive’s resignation
for Good Reason, Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below, which,
with respect to clause (ii) and the last sentence of clause (iii) below, if
applicable, will be payable in a lump sum sixty (60) days following the date of
Executive’s Separation from Service:”

2. Miscellaneous. Except as amended by this Amendment, the Existing Agreement
shall remain in full force and effect in accordance with the terms and
conditions thereof. In the event of any conflict between the original terms of
the Existing Agreement and this Amendment, the terms of this Amendment shall
prevail. This Amendment will be governed by and construed in accordance with the
laws of the United States and the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Defined terms used herein
without definition shall have the meanings given to such terms in the Existing
Agreement.

3. Consultation with Legal and Financial Advisors. By executing this Amendment,
Executive acknowledges that this Amendment confers significant legal rights, and
may also involve the waiver of rights under other agreements; that the Company
has encouraged Executive to consult with Executive’s personal legal and
financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Amendment.

(Signature Page Follows)



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

      TESSERA TECHNOLOGIES, INC.   Dated: 6/27/14     By:  

/s/ Thomas Lacey

      Name:   Thomas Lacey       Title:   Chief Executive Officer        
EXECUTIVE   Dated: June 27, 2014      

/s/ John Thode

        John Thode  

 

2